
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Young of Alaska
			 introduced the following joint resolution; which was referred to the
			 Committee on
			 Rules
		
		JOINT RESOLUTION
		Establishing a bipartisan Joint Select
		  Committee on Long-Term Financial Security.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Safeguarding America’s Future Economy
			 Act of 2009.
		2.EstablishmentThere is hereby established a bipartisan
			 Joint Select Committee on Long-Term Financial Security (hereinafter in this Act
			 referred to as the joint select committee).
		3.CompositionThe joint select committee shall be composed
			 of 6 Members of the House of Representatives, of whom 3 shall be appointed by
			 the Speaker and 3 by the minority leader, and 6 Members of the Senate, of whom
			 3 shall be appointed by the majority leader and 3 by the minority leader. A
			 vacancy in the membership of the joint select committee shall be filled in the
			 same manner as the original appointment.
		4.JurisdictionThe joint select committee shall not have
			 legislative jurisdiction and shall have no authority to take legislative action
			 on any bill or resolution. Its sole authority shall be to investigate, study,
			 make findings, and develop recommendations on policies, strategies,
			 technologies and other innovations, intended to ensure the long-term solvency
			 and stability of the United States financial system.
		5.Procedure
			(a)In carrying out
			 its duties under this Act, the joint select committee is authorized to—
				(1)hold such
			 hearings, to sit and act at such places and times within the United States
			 during the sessions, recesses, and adjourned periods of Congress;
				(2)require the
			 attendance of such witnesses and the production of such books, papers, and
			 documents, administer such oaths, take such testimony, procure such printing
			 and binding as it deems necessary; and
				(3)make such rules
			 respecting its organization and procedures as it deems necessary.
				(b)Vacancies in the
			 membership of the joint select committee shall not affect the power of the
			 remaining members to execute the functions of the joint select committee. The
			 joint select committee shall select a chairman and a vice chairman from among
			 its members at the beginning of each Congress. The vice chairman shall act in
			 place of the chairman in the absence of the chairman. The chairmanship shall
			 alternate between the Senate and the House of Representatives with each
			 Congress, and the chairman shall be selected by the Members from that House
			 entitled to the chairmanship. The vice chairman shall be chosen from the House
			 other than that of the chairman by the Members from that House.
			(c)The joint select
			 committee may appoint and fix the compensation of such staff as it deems
			 necessary.
			6.Funding
			(a)Notwithstanding any law, rule, or other
			 authority, there shall be paid out of the applicable accounts of the House of
			 Representatives such sums as may be necessary for one-half of the expenses of
			 the joint select committee. Such payments shall be made on vouchers signed by
			 the chairman or vice chairman of the joint select committee who is a Member of
			 the House of Representatives, as the case may be, and approved in the manner
			 directed by the Committee on House Administration of the House of
			 Representatives. Amounts made available under this subsection shall be expended
			 in accordance with regulations prescribed by the Committee on House
			 Administration of the House of Representatives.
			(b)To be supplied by the Senate.
			7.ReportingThe joint select committee shall from time
			 to time report to the House of Representatives and the Senate the results of
			 its investigations and studies, together with such detailed findings and
			 recommendations as it may deem advisable.
		
